BUSSEY, Presiding Judge:
This is an appeal from the denial of postconviction relief in the District Court of Kay County, Case No. 3983, wherein the trial court, after reviewing the records made findings of fact and conclusions of law which findings of fact and conclusions of law are supported by the record and adopted by this Court and appended hereto.
For the reasons therein stated, the trial court’s denial of post conviction relief is affirmed.
BRETT and NIX, JJ., concur.
APPENDIX
In the District Court in and for Kay County, State of Oklahoma
The State of Oklahoma, -vs.Plaintiff, Timothy Lee, Defendant.
No. 3983
JOURNAL ENTRY OF JUDGMENT
This cause coming on for hearing upon the Application of Timothy Lee for post-conviction relief; The State of Oklahoma appears by the Assistant District Attorney, Donald C. Welch; and the applicant here*366in appears by his court-appointed attorney, Leslie Page.
The Court, having examined the files and being fully advised in the premises, finds that the defendant based his claim for post-conviction relief on the allegation that a witness testified in violation of the rule as to sequestration of witnesses. The court finds that Jean Daniels did testify in the cause but that the rule with respect to sequestration of witnesses was not applied to her for the reason that she was a rebuttal witness only. The Court finds that the application for Post-Conviction Relief should be denied.
It is, therefore, by the Court considered, ordered, adjudged and decreed that the Application for Post-Conviction Relief of Timothy Lee is hereby denied; to which ruling and judgment of the court the defendant excepts, and exception is allowed.
Done in open court this 24th day of June, 1971.
/s/ Lowell Doggett Associate District Judge Kay County, Oklahoma